Citation Nr: 1109301	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-17 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to waiver of recovery of an overpayment of compensation benefits in the amount of $7,660.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1972.

This appeal to the Board of Veterans' Appeals (Board) arises from a March 2008 decision by the Committee of Waivers and Compromises of the Philadelphia Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO in Winston-Salem, North Carolina, normally has jurisdiction of the claims folder.


FINDINGS OF FACT

1.  An initial check for $7,660 in retroactive compensation benefits was issued to the Veteran in December 2006 and a second, "replacement check" was issued to the Veteran in January 2007.  Both checks were deposited in the Veteran's bank account, resulting in a $7,660 overpayment.  

2.  The Veteran is shown to be at least partially at fault in the creation of the overpayment as both checks were signed by him and deposited into his bank account.  

3.  As the Veteran's most recent financial statement indicates that his monthly income exceeds his monthly expenses, it is not shown that collection by VA of the $7,660 debt would result in undue hardship.  

4.  Collection of the overpayment will not frustrate the purpose of payment of VA disability compensation as he will still have received the compensation benefits to which he was entitled.     

5.  The Veteran is not shown to have changed his position to his detriment as a result of receiving the overpayment and there is no indication that he relied on the additional compensation to the point where collection of the debt incurred would result in relinquishment of a valuable right or incurrence of a legal obligation.


6.  The Veteran was unjustly enriched in the amount of $7,660 as a result of both benefit checks being deposited in his account.   


CONCLUSION OF LAW

The recovery of the overpayment of VA disability compensation benefits in the amount of $7,660 is not against equity and good conscience and, therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's general duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  However, the notice and duty to assist provisions of the VCAA do not apply to waiver of overpayment claims.  See Lueras v. Principi, 18 Vet. App. 435 (2004); see also Barger v. Principi, 16 Vet. App. 132 (2002).  Additionally, the Board notes that the information necessary to render a decision in the instant case is of record.  

II.  Factual Background

The record indicates that on December 18, 2006, the Veteran was issued a VA check in the amount of $7,660 for retroactive compensation pursuant to a December 2006 rating decision, which granted an increase in the disability rating for his service-connected posttraumatic stress disorder (PTSD).  VA then apparently received a report that the check was lost or stolen.  As a result a replacement check was issued on January 3, 2007.  This latter check was endorsed by the Veteran and then deposited into his bank account on January 12, 2007.  Subsequently, the Veteran endorsed the original benefit check and this check was deposited into his account on January 22, 2007.  As a result, on February 26, 2007, he was notified by VA's Hines Finance Center that he needed to return to VA a payment of $7,660.00 in order to avoid incurring a debt.  Included with the notification was a copy of both the original and replacement checks, including a copy of the back of both checks, where the Veteran endorsed them.  

Because a response from the Veteran to the February 2007 notice was not received by VA, an overpayment notice was issued to the Veteran in June 2007.  In August 2007, the Veteran submitted a request for waiver of the debt.  On the request, he indicated that it would be a hardship for him to repay the debt.  Accompanying the request was an expense report indicating his total monthly net income was $1806.00 and that his total monthly expenses were $1910.  He also asserted that he had no available funds to repay the overpayment.  

In the March 2008 decision, the Committee on Waivers and Compromises denied the request for waiver.  The Committee found that the Veteran knew, or at least should have known, that he was entitled to receive only one payment for $7,660.00 and thus, was at fault in the creation of the debt.  The Committee also noted that waiver of the debt would result in unjust enrichment of the Veteran since he was not entitled to the second check for $7,660.00.  Thus, the Committee concluded that even though repayment of the $7,660 could result in some hardship to the Veteran, given the information reported on his expense report, on balance, collection of the debt was not against equity and good conscience.  

Accompanying the Veteran's notice of disagreement received in May 2008, he submitted an updated expense report, which showed a monthly net income of $1,842.42 and monthly expenses amounting to approximately $1080.  

On his March 2009 Form 9, the Veteran indicated that he did not ask to receive a second check in the amount of $7,660.00 and that no one asked for a replacement check on his behalf.    

III.  Law and Regulations

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 C.F.R. § 1.962. An overpayment may arise from virtually any benefits program administered pursuant to VA law.  See 38 C.F.R. § 1.956(a).  

A waiver of recovery of an overpayment of disability benefits may be authorized in a case in which recovery of the overpayment would be against equity and good conscience.  38 C.F.R. § 1.965(a).  However, recovery of an overpayment of disability compensation benefits may not be waived where there is an indication of fraud, misrepresentation, or bad faith. 38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  Bad faith generally is an unfair or deceptive dealing by one who seeks to gain at another's expense; there need not be an actual fraudulent intent, but merely intent to seek an unfair advantage with knowledge of the likely consequences, and a subsequent loss to the Government.  38 C.F.R. § 1.965(b)(2).

In the absence of fraud, misrepresentation, or bad faith on the Veteran's part, a request for waiver will be granted when the collection of the overpayment would be against "equity and good conscience."  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a). Pursuant to 38 C.F.R. § 1.965 (2009), the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the government.  Id.  In making this determination of whether recovery would be against equity and good conscience, 38 C.F.R. 
§ 1.965(a) requires consideration of each of the following factors, which are not intended to be all inclusive:

(1) Fault of the debtor.  Where actions of the debtor contribute to the creation of the debt.  (2) Balancing of faults.  Weighing fault of the debtor against VA fault.  (3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities.  (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.  (6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. 
§ 1.965(a); see also Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

IV.  Analysis

The Board recognizes that the Committee on Waivers and Compromises found in its March 2008 decision that the Veteran did not exhibit fraud, misrepresentation or bad faith in the creation of the $7,660 overpayment.   The Board agrees.  Accordingly, whether waiver of the overpayment is warranted depends on whether collection of the debt would be against equity and good conscience.  

First, considering fault, there is conflicting information of record concerning the circumstances surrounding the creation of the $7,660 overpayment.  Notably, the Committee on Waivers and Compromises affirmatively found that the Veteran was wholly at fault because he requested a replacement check but then deposited both the replacement check and the original check.  In contrast, the Veteran has indicated that he never requested a replacement check and that no one requested such a check on his behalf.  The Board notes, however, even assuming that the Veteran's version of events is accurate, it is clear from the record that both the initial check and the replacement check were signed by him and deposited into his account.  Accordingly, he must be considered at least partly at fault for the creation of the overpayment.  38 C.F.R. § 1.965(a).

The record also does not show that collection of the overpayment would result in undue hardship to the Veteran.  In this regard, although his initial June 2007 expense report indicated that his monthly expenses exceeded his monthly income by $104, the Veteran's subsequent May 2008 updated expense report indicated that his monthly net income exceeded his monthly expenses by approximately $762.  Accordingly, given the excess monthly income after expenses, the evidence shows that the $7,660 overpayment could be collected from the Veteran without undue hardship.  Id.

Additionally, the evidence does not show that collection of the overpayment would defeat the purpose of the VA disability compensation benefits the Veteran receives.  In this regard, the purpose of VA disability compensation is to provide compensation to the Veteran for injuries or diseases incurred in or related to his military service.  VA determined that the Veteran was entitled to increased compensation for his service-connected PTSD and then issued the December 2006 $7,660 retroactive payment, which represented the amount of past benefits to which the Veteran was entitled to based on this increase.  There is no indication that the Veteran was entitled to a second payment for disability compensation in the amount of $7,660.  Accordingly, collection of this overpayment does not frustrate the provision of the service-connected disability compensation to which the Veteran is entitled.  Id.  

Similarly, and most telling, because the Veteran was not entitled to a second payment of $7,660 for disability compensation, his receipt of this payment amounted to unjust enrichment.  Once again, it is clear from the record that he was only entitled to one payment of $7,660.  Thus, he became unjustly enriched when both the replacement and the initial $7,660 checks were deposited into his account.  Additionally, there is no indication that the Veteran relied on the additional VA benefits received to the point that the collection of the debt incurred would result in relinquishment of a valuable right or incurrence of a legal obligation.  Id.

In sum, the review of the above enumerated factors leads to the conclusion that the Veteran would be unjustly enriched if the overpayment were waived and that he would not suffer undue hardship if the debt is collected.  Also, it is reasonably shown that the Veteran was at least partly at fault for the creation of the overpayment.  Accordingly, based on the Veteran having been unjustly enriched and bearing some of the fault in the creation of the debt, waiver of the overpayment in the amount of $7,660 is not warranted.   Id.
 



ORDER

Waiver of recovery of an overpayment of compensation benefits in the amount of $7,660 is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


